Citation Nr: 0521759	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and M.E.M.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  Bilateral knee disability was not diagnosed during active 
service and was not diagnosed within one year of separation 
from service.
 
2.  The competent medical evidence of record does not 
establish that the veteran's bilateral knee disability is due 
to active service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2003.  VA specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, he was asked to submit 
evidence in his possession.  No other evidence was submitted 
or identified by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA and 
private treatment records, has been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current bilateral knee disability is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  Compare Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Service connection

The veteran is claiming service connection for his bilateral 
knee disability as a result of his duties as a paratrooper 
during service.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral knee disability.  The service medical records are 
negative for any complaints or findings of bilateral knee 
disability.  Although the veteran's DD 214 form shows that he 
received a parachutist badge, there is no indication that he 
suffered from any injury due to that activity.  

Following service, the veteran received treatment from the 
Big Spring VA facility from April 1999 to January 2003.  In 
November 2002, the veteran was treated for left knee pain.  
He was reported to have arthritic symptoms in both knees, 
with the left knee worse than the right.  Thus, bilateral 
knee disabilities were not diagnosed until more than 35 years 
after service.  In March 2003, the veteran reported that he 
had a greater than one year history of bilateral knee pain 
and believed that his knee symptoms were related to damage to 
his knees sustained during paratrooping activities inservice.  
He was found to have bilateral knee pain with the left knee 
more painful than the right and mechanical symptoms.  In May 
2003, it was noted that the veteran's left knee arthritis was 
associated with medial meniscal tear.  

In May 2003, the veteran received private treatment from the 
Orthopedic Associates of Abilene.  His January 2003 MRI was 
reviewed and he was diagnosed as having internal derangement 
of the left knee with tear posterior horn medial meniscus.  

In June 2003, the veteran underwent an arthroscopy of the 
left knee at the Texas Midwest Surgery Center.  The 
postoperative diagnosis was grade 3 chondromalacia medial 
femoral condyle of the left knee.

There is no competent medical evidence of record showing that 
the veteran's bilateral knee disability had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  The evidence of record shows that the veteran's left 
knee arthritis was associated to a medial meniscal tear.  The 
only evidence of record connecting the current bilateral knee 
disability to service is the veteran's contentions.  However, 
the veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In sum, there is no record of a diagnosis of bilateral knee 
disability in service, and there is no competent medical 
evidence showing that the bilateral knee disability is 
related to service.  Consequently, the Board must find that 
the preponderance of evidence is against the claim; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


